DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because of the following informalities:
• In para. 0012 of the specification, the phrase, “…and is different from being as simply mixing two or more kinds of pigments to each other” is slightly disjointed. The examiner suggests re-writing the sentence to be clearer, for example, by saying --- …and is different from being simply a mixture of the two or more kinds of pigments---.

Claim Interpretation
	For the purposes of examination, the term “solid solution” as used throughout the claims will be interpreted in the same manner as defined in the specification, or “a pigment which is present as a mixed crystal of two or more kinds of pigment molecules (in a mixed crystallized state)” that is “different from being as simply mixing two or more kinds of pigments to each other” (see para. 0012 of specification).
For the purposes of examination, the “different” quinacridone pigment as used in claim 11 will be given its broadest reasonable interpretation in line with the specification –any quinacridone pigment that is NOT the solid solution containing PR202 + PV19 that is used according to claim 1 (see specification of instant application, para. 0012, for more information about the solid solution). These “different” pigments can include PR122 used singly, PR202 used singly, PV19 used singly, a solid solution that is not identical to the solid solution utilized according to claim 1, etc. 
Furthermore, it should be noted that the term “quinacridone pigment” in the art of inks typically encompasses solid solutions of multiple quinacridone pigments. In other words, a solid solution of multiple quinacridone pigments is itself a quinacridone pigment, and can be referred to as such. The instant application provides support for this interpretation in its specification (for example, see the first sentence of para. 0012).
For the purposes of examination, the phrases “C.I. Pigment Red 202”, “C.I. Pigment Red 146,” and “C.I. Pigment Violet 19” are considered equivalent to PR202, PR146, and PV19, respectively, as these names are often used interchangeably in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   
                   nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al. (WO2019235628A1) (hereinafter referred to as simply “Yoda”). The attached machine translation for Yoda is referenced below, except where noted.
Regarding claim 1, Yoda teaches a water-based ink for ink-jet recording (“The present invention pertains to an inkjet magenta ink comprising…water”) (see Abstract) comprising:
• a solid solution of a quinacridone pigment including C.I. Pigment Red 202 and C.I. Pigment Violet 19 (see Example “M60” in Table 5 on pg. 56 of untranslated Yoda document); “QCD” represents a solid solution including C.I. Pigment Violet 19 and C.I. Pigment Red 202; also see pg. 24, para. 17 of translated Yoda document) (“It is preferable to select quinacridone pigments such as CI Pigment Red 122, 202, 209, and 282, and Pigment Violet 19, and /or a solid solution pigment containing the quinacridone pigment”) (see pg. 6, para. 7).
• an azo pigment (see Example “M60” in Table 5 on pg. 56 of untranslated Yoda document, which includes an azo pigment, C.I. Pigment Red 150) (“The present invention pertains to an inkjet magenta ink comprising two or more types of pigments…wherein: the two or more types of pigments include an azo pigment”) (see Abstract), and
• water (“The present invention pertains to an inkjet magenta ink comprising…water”) (see Abstract) (“As water contained in the magenta ink for ink jet according to the embodiment of the present invention, it is preferable to use ion-exchanged water” (see pg. 16, para. 7), wherein
• a mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink is in a range of 9:1 to 2:8 (see Example “M60” in Table 5 on pg. 56 of untranslated Yoda document; the ratio, Q:A, is 0.72:2.88 (or 1:4), which falls within the claimed range; 2:8 is equivalent to a ratio of 1:4).
However, Yoda fails to explicitly teach in Example M60 an azo pigment including C.I. Pigment Red 146.
Despite this, Yoda does teach that the azo pigment can include PR146 (“Azo pigments that can be used in embodiments of the present invention include, but are not limited to, naphthol AS pigments, azo lake pigments, other monoazo pigments…and the like” (see pg. 5, para. 2) (“…[the azo pigment] contains at least one selected from CI Pigment Red 146, 150, 170, and 266”) (see pg. 5, para. 3). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 150 in Example M60 of Yoda with the C.I. Pigment Red 146 disclosed by Yoda, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 146 and the C.I. Pigment Red 150 are disclosed by Yoda to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used as pigments in an ink composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Regarding claim 2, modified Yoda teaches the invention as discussed above in claim 1, including the modified Example M60 in Table 5 (see pg. 56 of untranslated Yoda document). However, Yoda fails to explicitly teach in Example M60 a total (Q + A) of the content amount (Q) of the solid solution of the quinacridone pigment and the content amount (A) of the azo pigment in the entire amount of the water-based ink to be in a range of 5% by mass to 9% by mass.  
Despite this, Yoda does teach that the content of the azo pigment in the total amount of the ink can range from 0.5 – 8% by mass (“the content of the azo pigment in the ink according to the embodiment of the present invention is in the range of 0.5 to 8% by mass in the total amount of the ink”) (see pg. 5, para. 1). Based on this disclosed range, for the ink composition of Example M60 (i.e., when Q is equal to 0.72), the value for Q + A ranges from 1.22% to 8.72% (0.72 + 0.5 = 1.22; 0.72 + 8 = 8.72). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Q + A value in the ink of Example M60 of Yoda to fall within the generic range of 1.22% - 8.72% above, as Yoda teaches that the Q + A value can fall anywhere within this range (when the ink composition is the ink of Example M60). Furthermore, this Q + A range of 1.22% - 8.72% by mass for the Example M60 ink composition overlaps the claimed Q + A range in instant claim 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	
Moreover, with the azo pigment content modification above, the Q:A value for ink of Example M60 would have a Q:A range of from 0.72 : 0.5 to 0.72 : 8, which overlaps the Q:A range claimed in claim 1 (of which claim 2 depends on; a range of 0.72 : 0.5 to 0.72 : 8 is equivalent to a range of 1.44 : 1 to 0.09 : 1; since 1.44 : 1 is less than 9 : 1 and greater than 2 : 8, this range overlaps with the Q:A range in claim 1 at least at one end point). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	
Regarding claim 3, modified Yoda teaches the invention as discussed above in claim 2, including the modified Example M60 in Table 5 (see pg. 56 of untranslated Yoda document). Furthermore, as discussed in the claim 2 analysis above, Yoda does teach that the azo pigment can range from 0.5 – 8% by mass in the total amount of the ink in the ink composition (see claim 2 analysis above). Based on this disclosed range, for the ink composition of Example M60 (i.e., when Q is equal to 0.72), the value for Q:A ranges from 0.72 : 0.5 to 0.72 : 8 (or 1.44 : 1 to 0.09 : 1; since 1.44 : 1 is less than 7 : 3 and greater than 4 : 6, this range overlaps with the claimed range at least at one end point); and the value for Q + A ranges from 1.22% to 8.72% (0.72 + 0.5 = 1.22; 0.72 + 8 = 8.72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Q:A and Q + A values in the ink of Example M60 of Yoda to fall within the generic Q:A and Q + A ranges taught above, as Yoda teaches that the Q:A and Q + A  values can fall anywhere within these ranges (when the ink composition is the ink of Example M60). Furthermore, these disclosed Q:A and Q + A ranges overlap with the ranges claimed in claim 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	 
Regarding claim 4, modified Yoda teaches the invention as discussed above in claim 3, including the modified Example M60 in Table 5 (see pg. 56 of untranslated Yoda document). Furthermore, as discussed in the claim 2 analysis above, Yoda does teach that for the ink composition of Example M60 (i.e., when Q is equal to 0.72), the value for Q + A can range from 1.22% to 8.72%) (see claim 2 analysis above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Q + A value in the ink of Example M60 of Yoda to fall within the generic range of 1.22% - 8.72% above, as Yoda teaches that the Q + A value can fall anywhere within this range (when the ink composition is the ink of Example M60). Furthermore, this Q + A range of 1.22% - 8.72% by mass for the Example M60 ink composition overlaps the claimed Q + A range in instant claim 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	
Regarding claim 5, modified Yoda teaches the invention as discussed above in claim 2, including the modified Example M60 in Table 5 (see pg. 56 of untranslated Yoda document). Furthermore, as discussed in the claim 2 analysis above, Yoda does teach that for the ink composition of Example M60 (i.e., when Q is equal to 0.72), the value for Q + A can range from 1.22% to 8.72% (see claim 2 analysis above). Additionally, as discussed in the claim 3 analysis above, Yoda does teach that for the ink composition of Example M60 (i.e., when Q is equal to 0.72), the value for Q:A can range from 0.72 : 0.5 to 0.72 : 8 (or 1.44 : 1 to 0.09 : 1; since 1.44 : 1 is less than 7 : 3 and greater than 5 : 5, this range overlaps with the claimed range at least at one end point). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Q:A and Q + A values of the ink of Example M60 of Yoda to fall within the generic ranges above, as Yoda teaches that the Q:A and Q + A values can fall anywhere within these ranges. Furthermore, these disclosed Q:A and Q + A ranges overlap with the ranges claimed in claim 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	 
Regarding claim 6, modified Yoda teaches the invention as discussed above in claim 1, including the modified Example M60 in Table 5 (see pg. 56 of untranslated Yoda document). Yoda further teaches in Example M60 the presence of a surfactant, Surfynol 440 (see pg 56 of untranslated Yoda document; under the column for Example M60, Surfynol 440 is pointed at with an arrow) (also see pg. 26, para. 8). Furthermore, in Example M60, the surfactant is present as 1% by mass of the total amount of the ink, and the content of the quinacridone pigment plus the content of the azo pigment is present as 3.6% by mass of the total amount of the ink (0.72 + 2.88 = 3.6). As a result, a ratio of a content of the surfactant to a total of 100 parts by mass of a content of the solid solution of the quinacridone pigment and a content of the azo pigment for the ink of Example M60 is 27.78 parts by mass (1/3.6 * 100 = 27.78), which falls within the range of “not less than 4 parts by mass” as claimed in claim 6. 
Regarding claim 7, modified Yoda teaches the invention as discussed above in claim 6, including the modified Example M60 in Table 5 (see pg. 56 of untranslated Yoda document). However, Yoda fails to explicitly teach in Example M60 a ratio of the content of the surfactant to the total of 100 parts by mass of the content of the solid solution of the quinacridone pigment and the content of the azo pigment to be in a range of 11 parts by mass to 20 parts by mass.
Despite this, Yoda does teach that the mass percent of the surfactant can range from 0.1 to 5.0% by mass (“The content of the surfactant in the magenta ink for inkjet according to the embodiment of the present invention is preferably 0.1 to 5.0% by mass”) (see pg. 12, para. 7). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to alter the mass% range of the surfactant of modified Example M60 of modified Yoda to fall anywhere within the range of 0.1 to 5 mass% as taught by Yoda, as Yoda discloses that the surfactant mass% value can fall anywhere within this range. 
Additionally, the total mass% of the pigment, or Q + A, in Example M60 of Yoda is 3.6% (see pg. 56 of untranslated Yoda document; 0.72 + 2.88 = 3.6). As a result, for the ink composition in Example M60 of Yoda, surfactant mass% values of 0.396% or greater and 0.72% or less result in the claim 7 range limitation to be met (0.396/3.6 * 100 = 11%; anything higher than 0.396% would produce a ratio of greater than 11 parts by mass) (0.72/3.6 * 100 = 20%; anything lower than 0.72% would produce a ratio lower than 20 parts by mass). Yoda’s disclosed surfactant mass% range of 0.1 to 5% by mass overlaps with the range of 0.396% to 0.72% as required to meet the claimed ratio range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.	 
Regarding claim 8, modified Yoda teaches the invention as discussed above in claim 6, including the modified Example M60 in Table 5 (see pg. 56 of untranslated Yoda document). As discussed in claim 6, Yoda teaches in Example M60 the presence of an acetylene-glycol based surfactant (the surfactant is “Surfynol 440”, which is an acetylene-glycol based surfactant, as evidenced in applicant’s specification, para. 0031).
Regarding claims 9 and 10, modified Yoda teaches the invention as discussed above in claim 1, including the modified Example M60 (see pg. 56 of untranslated Yoda document). While Yoda fails to explicitly teach a hue angle for the ink composition of Example M60, hue angle is notably a property of the ink composition. Since modified Yoda teaches a composition equivalent to the composition claimed in claim 1 (see claim 1 analysis above), and since products of identical chemical compositions cannot have mutually exclusive properties, it is the examiner’s position that the ink of Example M60 in modified Yoda would exhibit the hue angle property as claimed in claims 9 and 10 (“A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”, see MPEP § 2112). Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. In other words, burden is shifted to the applicant to demonstrate that the ink composition in Example M60 of modified Yoda does not exhibit the claimed hue angle property in claims 9 and 10. 
Regarding claim 11, modified Yoda teaches the invention as discussed above in claim 1, including the modified Example M60 (see pg. 56 in untranslated Yoda document). However, Yoda fails to explicitly teach the presence of a quinacridone pigment different from the solid solution in Example M60.
Despite this, Yoda does teach that two or more pigments may be present in the ink composition, and that these additional pigments can include quinacridone pigments such as C.I. Pigment Red 122, 202, and 282, C.I. Pigment Violet 19, and/or a solid solution pigment (“In order to impart properties such as property and water resistance, pigments other than azo pigments…may be used as the two or more types of pigments…it is preferable to select quinacridone pigments such as C.I. Pigment Red 122, 202, 209, and 282, and Pigment Violet 19, and/or a solid solution pigment…”) (see pg. 6, para. 7) (“The magenta ink for inkjet according to any one of claims 1 to 5, wherein the two or more kinds of pigments further contain a quinacridone pigment and/or a solid solution pigment containing a quinacridone pigment”) (see pg. 31, para. 10). Furthermore, Yoda teaches an example, Example M55 on pg. 55 of the untranslated Yoda document, which has two quinacridone pigments and an azo pigment as part of the ink composition (see Example M55; C.I. Pigment Red 150 and 122 are quinacridone pigments, while C.I. Pigment Red 48:3 is an azo pigment). 
Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to take the ink of modified Example M60 of modified Yoda and add a quinacridone pigment different from the solid solution of the ink, as Yoda discloses that two or more pigments can be included in the ink and that these pigments can be quinacridone pigments and/or a solid solution of quinacridone pigments.
Additionally, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to use a solid solution containing PR202 and PV19 and another quinacridone pigment different from the solid solution in the ink composition of modified Yoda, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06. In this case, both the solid solution containing PV19 and PR202 and the “different” quinacridone pigment are used for the same purpose, as quinacridone pigments in an ink composition. Furthermore, their combination would form a material that would also be used as a quinacridone pigment in an ink composition. Therefore, the addition of a quinacridone pigment different from the solid solution containing PR202 and PV19 is obvious.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent Application No. 16/925,459 (hereinafter referred to as ‘459) in view of Ayaki et al. (US20050106481A1).
With regard to instant claim 1, claim 1 of ‘459 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19 and C.I. Pigment Red 202, an azo pigment, and water. However, ‘459 claims an azo pigment including C.I. Pigment Red 48:3, and does not claim an azo pigment including C.I. Pigment Red 146, as instantly claimed.
Ayaki et al. teach a toner kit that includes a magenta toner (see Abstract and para. 0053). Ayaki et al. further teach that the magenta toner can include a colorant, such as “azo compounds,” including C.I. Pigment Red 48:3 (hereinafter referred to as PR48:3) and C.I. Pigment Red 146 (hereinafter referred to as PR146) (see para. 0079). 
Ayaki et al. is considered to be analogous to the claimed invention because Ayaki et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink. Therefore, although the “azo pigment” limitation in claim 1 of both the instant application and ‘459 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 48:3 of ‘459 with the C.I. Pigment Red 146 as taught by Ayaki. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 146 and the C.I. Pigment Red 48:3 are disclosed by Ayaki et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Furthermore, with regard to instant claim 1, modified claim 1 of ‘459 claims the water-based ink for ink-jet recording as outlined above. With regard to the Q:A range limitation in instant claim 1, although the claims at issue are not identical, they are not patentably distinct because instant claim 1 is met by claim 4 of ‘459 (the Q:A range in claim 4 of ‘459 falls completely within the claimed Q:A range).
With regard to instant claims 2-5, modified claim 1 and claim 4 of ‘459 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is met by claim 4 of ‘459 (the Q + A range in claim 4 of ‘459 falls completely within the Q + A range of instant claim 2); instant claim 3 is met by claim 4 of ‘459 (the Q:A range in claim 4 of ‘459 falls completely within the Q:A range of instant claim 3; the Q + A range in claim 4 of ‘459 falls completely within the Q + A range of instant claim 3); and instant claim 4 is met by claim 5 of ‘459 (the Q + A range in claim 5 of ‘459 falls completely within the Q + A range of instant claim 4); and instant claim 5 is met by claim 5 of ‘459 (the Q:A range in claim 5 of ‘459 falls completely within the Q:A range of instant claim 5; the Q + A range in claim 5 of ‘459 falls completely within the Q + A range of instant claim 5).
With regard to instant claim 6, modified claim 1 and claim 4 of ‘459 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 6 of ‘459.
With regard to instant claim 7, claim 6 (with modified claim 1) of ‘459 claims the water-based ink for ink-jet recording as applied in instant claim 6 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 7 is obvious to claim 6 of ‘459. Claim 6 of ‘459 claims a ratio of a content of the surfactant to a total of 100 parts by mass of a content of the solid solution of the quinacridone pigment and a content of the azo pigment to be not less than 4 parts by mass. This range of 4 parts by mass or greater overlaps the range of 11-20 parts by mass claimed in instant claim 7. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 8, claim 6 (with modified claim 1) of ‘459 claims the water-based ink for ink-jet recording as applied in instant claim 6 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 8 is met by claim 7 of ‘459.
With regard to instant claims 9-11, modified claim 1 and claim 4 of ‘459 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 is met by claim 8 of ‘459; instant claim 10 is met by claim 9 of ‘459; and instant claim 11 is met by claim 10 of ‘459.

Claims 1-5 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8-10 of U.S. Patent Application No. 16/925,484 (hereinafter referred to as ‘484) in view of Nishiura et al. (US20170283630A1) and further in view of Ayaki et al. (US20050106481A1).
With regard to instant claim 1, claim 1 of ‘484 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19, an azo pigment, and water. However, ‘484 claims a solid solution pigment including C.I. Pigment Red 122 and C.I. Pigment Violet 19, and does not claim a solid solution pigment including C.I. Pigment Red 202 and C.I. Pigment Violet 19, as instantly claimed.
Nishiura et al. teach a water-based ink for ink-jet recording comprising preferably a magenta pigment (see Abstract and para. 0018). Nishiura et al. further teach examples of possible magenta pigments that can be utilized as the pigment in the ink composition, including C.I. Pigment Red 122 (hereinafter referred to as PR122), C.I. Pigment Red 202 (hereinafter referred to as PR202), and C.I. Pigment Violet 19 (hereinafter referred to as PV19) (see para. 0019). Furthermore, Nishiura teach that these pigments can be combined in a solid solution (see para. 0019). Examples of these solid solutions include a solid solution of PR122 and PV19 as well as a solid solution of PR202 and PV19 (“Examples of the solid solutions include a solid solution containing two pigments of C.I. Pigment Red 122 and C.I. Pigment Violet 19 and a solid solution containing two pigments of C.I. Pigment Red 202 and C.I. Pigment Violet 19”) (see para. 0019). 
Nishiura et al. is considered to be analogous to the claimed invention because Nishiura et al. is related to a water-based ink for ink-jet recording. Therefore, although the “solid solution” limitation in claim 1 of both the instant application and ‘484 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the solid solution containing PR122 and PV19 of ‘484 with the solid solution containing PR202 and PV19 as taught by Nishiura. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, the solid solution containing PR122 and PV19 and the solid solution containing PR202 and PV19 are disclosed by Nishiura et al. to be predictable interchangeable equivalents, i.e., both are similar solid solutions that can utilized as magenta pigments in an aqueous ink, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Moreover, with regard to instant claim 1, modified claim 1 of ‘484 claims the water-based ink for ink-jet recording as outlined above. However, claim 1 of ‘484 claims an azo pigment including C.I. Pigment Red 48:3 and does not claim an azo pigment including C.I. Pigment Red 146, as instantly claimed.
Ayaki et al. teach a toner kit that includes a magenta toner (see Abstract and para. 0053). Ayaki et al. further teach that the magenta toner can include a colorant, such as “azo compounds,” including C.I. Pigment Red 48:3 (hereinafter referred to as PR48:3) and C.I. Pigment Red 146 (hereinafter referred to as PR146) (see para. 0079). 
Ayaki et al. is considered to be analogous to the claimed invention because Ayaki et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink. Therefore, although the “azo pigment” limitation in claim 1 of both the instant application and ‘484 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 48:3 of modified ‘484 with the C.I. Pigment Red 146 as taught by Ayaki. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 146 and the C.I. Pigment Red 48:3 are disclosed by Ayaki et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Furthermore, with regard to instant claim 1, modified claim 1 of ‘484 claims the water-based ink for ink-jet recording as outlined above. With regard to the Q:A range limitation in instant claim 1, although the claims at issue are not identical, they are not patentably distinct because instant claim 1 is further met by claim 4 of ‘484 (the Q:A range in claim 4 of ‘484 falls completely within the claimed Q:A range).
With regard to instant claim 2, modified claim 1 and claim 4 of ‘484 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is met by claim 4 of ‘484 (the Q + A range in claim 4 of ‘484 falls completely within the Q + A range of instant claim 2).
With regard to instant claim 3, claim 4 (with modified claim 1) of ‘484 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 is obvious to claim 4 of ‘484. Claim 4 of ‘484 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 8:2 to 6:4. Moreover, claim 4 of ‘484 claims a total content of the solid solution of the quinacridone pigment and a content of the azo pigment (Q + A) in the entire amount of the water-based ink to be in a range from 5% by mass to 7% by mass. The Q + A range in claim 4 of ‘484 falls completely within the claimed Q + A range in instant claim 3. Furthermore, while the Q:A range in claim 4 of ‘484 does not fall completely within the claimed Q:A range in instant claim 3, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 4, claim 4 (with modified claim 1) of ‘484 claims the water-based ink for ink-jet recording as applied in instant claim 3 above. A similar obviousness analysis as the one applied to instant claim 3 is applied to instant claim 4 (i.e., selecting from overlapping ranges is a case of prima facie obviousness). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is met by claim 4 of ‘484 (Q + A range in claim 4 of ‘484 overlaps with instant claim 4’s Q + A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 5, claim 4 (with modified claim 1) of ‘484 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is met by claim 4 of ‘484 (Q + A range in claim 4 of ‘484 overlaps with instant claim 5’s Q + A range; Q:A range in claim 4 of ‘484 overlaps with instant claim 5’s Q:A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claims 9-11, modified claim 1 and claim 4 of ‘484 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 is met by claim 8 of ‘484; instant claim 10 is met by claim 9 of ‘484; and instant claim 11 is met by claim 10 of ‘484.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent Application No. 16/925,367 (hereinafter referred to as ‘367) in view of Nishiura et al. (US20170283630A1).
With regard to instant claim 1, claim 1 of ‘367 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19, an azo pigment including C.I. Pigment Red 146, and water. However, ‘367 claims a solid solution pigment including C.I. Pigment Red 122 and C.I. Pigment Violet 19, and does not claim a solid solution pigment including C.I. Pigment Red 202 and C.I. Pigment Violet 19, as instantly claimed.
Nishiura et al. teach a water-based ink for ink-jet recording comprising preferably a magenta pigment (see Abstract and para. 0018). Nishiura et al. further teach examples of possible magenta pigments that can be utilized as the pigment in the ink composition, including C.I. Pigment Red 122 (hereinafter referred to as PR122), C.I. Pigment Red 202 (hereinafter referred to as PR202), and C.I. Pigment Violet 19 (hereinafter referred to as PV19) (see para. 0019). Furthermore, Nishiura teach that these pigments can be combined in a solid solution (see para. 0019). Examples of these solid solutions include a solid solution of PR122 and PV19 as well as a solid solution of PR202 and PV19 (“Examples of the solid solutions include a solid solution containing two pigments of C.I. Pigment Red 122 and C.I. Pigment Violet 19 and a solid solution containing two pigments of C.I. Pigment Red 202 and C.I. Pigment Violet 19”) (see para. 0019). 
Nishiura et al. is considered to be analogous to the claimed invention because Nishiura et al. is related to a water-based ink for ink-jet recording. Therefore, although the “solid solution” limitation in claim 1 of both the instant application and ‘367 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the solid solution containing PR122 and PV19 of ‘367 with the solid solution containing PR202 and PV19 as taught by Nishiura. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, the solid solution containing PR122 and PV19 and the solid solution containing PR202 and PV19 are disclosed by Nishiura et al. to be predictable interchangeable equivalents, i.e., both are similar solid solutions that can utilized as magenta pigments in an aqueous ink, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Furthermore, with regard to instant claim 1, modified claim 1 of ‘367 claims the water-based ink for ink-jet recording as outlined above. With regard to the Q:A range limitation in instant claim 1, although the claims at issue are not identical, they are not patentably distinct because instant claim 1 is further met by claim 3 of ‘367 (the Q:A range in claim 3 of ‘367 falls completely within the claimed Q:A range).
With regard to instant claim 2, modified claim 1 and claim 3 of ‘367 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is met by claim 3 of ‘367 (the Q + A range in claim 3 of ‘367 falls completely within the Q + A range of instant claim 2).
With regard to instant claim 3, claim 3 (with modified claim 1) of ‘367 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 is obvious to claim 3 of ‘367. Claim 3 of ‘367 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 7:3 to 3:7. Moreover, claim 3 of ‘367 claims a total content of the solid solution of the quinacridone pigment and a content of the azo pigment (Q + A) in the entire amount of the water-based ink to be in a range from 5% by mass to 7% by mass. The Q + A range in claim 3 of ‘367 falls completely within the claimed Q + A range in instant claim 3. Furthermore, while the Q:A range in claim 3 of ‘367 does not fall completely within the claimed Q:A range in instant claim 3, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 4, claim 3 (with modified claim 1) of ‘367 claims the water-based ink for ink-jet recording as applied in instant claim 3 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is met by claim 4 of ‘367 (the Q + A range in claim 4 of ‘367 falls completely within the Q + A range of instant claim 4).
With regard to instant claim 5, claim 3 (with modified claim 1) of ‘367 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is met by claim 3 of ‘367 (Q + A range in claim 3 of ‘367 overlaps with instant claim 5’s Q + A range; Q:A range in claim 3 of ‘367 overlaps with instant claim 5’s Q:A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claims 6-11, modified claim 1 and claim 3 of ‘367 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 5 of ‘367 as the range of claim 5 of ‘367 falls within the instantly claimed range; instant claim 7 is met by claim 6 of ‘367 as the range of claim 6 of ‘367 falls within the instantly claimed range; instant claim 8 is met by claim 7 of ‘367; instant claim 9 is met by claim 8 of ‘367 as the range of claim 8 of ‘367 falls within the instantly claimed range; instant claim 10 is met by claim 9 of ‘367; and instant claim 11 is met by claim 10 of ‘367.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 10-11 of U.S. Patent Application No. 16/925,511 (hereinafter referred to as ‘511) in view of Nishiura et al. (US20170283630A1) and further in view of Tosaka et al. (JP3870050B2). The attached machine translation for Tosaka et al. is referenced below.
With regard to instant claim 1, claim 1 of ‘511 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Violet 19, an azo pigment, and water. However, ‘511 claims a solid solution pigment including C.I. Pigment Red 122 and C.I. Pigment Violet 19, and does not claim a solid solution pigment including C.I. Pigment Red 202 and C.I. Pigment Violet 19, as instantly claimed.
Nishiura et al. teach a water-based ink for ink-jet recording comprising preferably a magenta pigment (see Abstract and para. 0018). Nishiura et al. further teach examples of possible magenta pigments that can be utilized as the pigment in the ink composition, including C.I. Pigment Red 122 (hereinafter referred to as PR122), C.I. Pigment Red 202 (hereinafter referred to as PR202), and C.I. Pigment Violet 19 (hereinafter referred to as PV19) (see para. 0019). Furthermore, Nishiura teach that these pigments can be combined in a solid solution (see para. 0019). Examples of these solid solutions include a solid solution of PR122 and PV19 as well as a solid solution of PR202 and PV19 (“Examples of the solid solutions include a solid solution containing two pigments of C.I. Pigment Red 122 and C.I. Pigment Violet 19 and a solid solution containing two pigments of C.I. Pigment Red 202 and C.I. Pigment Violet 19”) (see para. 0019). 
Nishiura et al. is considered to be analogous to the claimed invention because Nishiura et al. is related to a water-based ink for ink-jet recording. Therefore, although the “solid solution” limitation in claim 1 of both the instant application and ‘511 are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the solid solution containing PR122 and PV19 of ‘511 with the solid solution containing PR202 and PV19 as taught by Nishiura. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, the solid solution containing PR122 and PV19 and the solid solution containing PR202 and PV19 are disclosed by Nishiura et al. to be predictable interchangeable equivalents, i.e., both are similar solid solutions that can utilized as magenta pigments in an aqueous ink, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Moreover, with regard to instant claim 1, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as outlined above. However, claim 1 of ‘511 claims an azo pigment including C.I. Pigment Red 176 and does not claim an azo pigment including C.I. Pigment Red 146, as instantly claimed.
Tosaka et al. teach a toner comprised of an azo pigment that is “preferred” to be used together with a quinacridone pigment (see para. 0073). Tosaka et al. further teach that possible azo pigments include C.I. Pigment Red 176 and C.I. Pigment Red 146 (see para. 0050). 
Tosaka et al. is considered to be analogous to the claimed invention because Tosaka et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 176 of ‘511 with the C.I. Pigment Red 146 as taught by Tosaka. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 176 and the C.I. Pigment Red 146 are disclosed by Tosaka et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Furthermore, with regard to instant claim 1, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as outlined above. With regard to the Q:A range limitation in instant claim 1, although the claims at issue are not identical, they are not patentably distinct because instant claim 1 is further met by claim 3 of ‘511 (the Q:A range in claim 3 of ‘511 falls completely within the claimed Q:A range).
With regard to instant claim 2, modified claim 1 and claim 3 of ‘511 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is met by claim 7 of ‘511 (the Q + A range in claim 7 of ‘511 falls completely within the Q + A range of instant claim 2).
With regard to instant claim 3, claim 7 (with modified claim 1 and 3) of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 is obvious over claims 3 and 7 of ‘511 together. Claim 3 of ‘511 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in the range from 90:10 to 60:40. Claim 7 of ‘511 further claims the total content (Q+A) of the content amount (Q) of the solid solution of the quinacridone pigment and the content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 5% by mass to 8% by mass. The Q + A range in claim 7 of ‘511 falls completely within the claimed Q + A range in instant claim 3. Furthermore, while the Q:A range in claim 3 of ‘511 does not fall completely within the claimed Q:A range in instant claim 3, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 4, claims 3 and 7 (with modified claim 1) of ‘511 claim the water-based ink for ink-jet recording as applied in instant claim 3 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is met by claim 8 of ‘511 (the Q + A range in claim 8 of ‘511 falls completely within the Q + A range of instant claim 4).
With regard to instant claim 5, claim 7 (with modified claim 1 and 3) of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is met by claims 3 and 8 of ‘511 together (Q + A range in claim 8 of ‘511 falls completely within instant claim 5’s Q + A range; Q:A range in claim 3 of ‘511 overlaps with instant claim 5’s Q:A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 6, modified claim 1 and claim 3 of ‘511 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 10 of ‘511.
With regard to instant claim 7, claim 10 (with modified claim 1 and 3) of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 6 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 7 is obvious to claim 10 of ‘511. Claim 10 of ‘511 claims a ratio of a content of the surfactant to a total of 100 parts by mass of a content of the solid solution of the quinacridone pigment and a content of the azo pigment to be not less than 4 parts by mass. This range of 4 parts by mass or greater overlaps the range of 11-20 parts by mass claimed in instant claim 7. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 8, claim 10 (with modified claim 1 and 3) of ‘511 claims the water-based ink for ink-jet recording as applied in instant claim 6 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 8 is met by claim 10 of ‘511.
With regard to instant claims 9 and 10, modified claim 1 and claim 3 of ‘511 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. While ‘511 fails to explicitly claim a hue angle range, hue angle is notably a property of an ink composition. Since modified claim 1 and claim 3 of ‘511 claim a composition equivalent to the composition claimed in instant claim 1 (see instant claim 1 analysis above), and since products of identical chemical compositions cannot have mutually exclusive properties, it is the examiner’s position that the ink composition in modified claim 1 and claim 3 of ‘511 would exhibit the hue angle property as claimed in instant claims 9 and 10 (“A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”, see MPEP § 2112). Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. In other words, burden is shifted to the applicant to demonstrate that the ink composition in modified claim 1 and claim 3 of ‘511 does not exhibit the claimed hue angle property in claims 9 and 10.
 With regard to instant claim 11, modified claim 1 and claim 3 of ‘511 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 11 is met by claim 11 of ‘511.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent Application No. 16/925,362 (hereinafter referred to as ‘362) in view of Tosaka et al. (JP3870050B2). The attached machine translation for Tosaka et al. is referenced below.
With regard to instant claim 1, claim 1 of ‘362 claims a water-based ink for ink-jet recording comprising a solid solution including C.I. Pigment Red 202 and C.I. Pigment Violet 19, an azo pigment, and water. However, ‘362 claims an azo pigment including C.I. Pigment Red 150, and does not claim an azo pigment that includes C.I. Pigment Red 146, as instantly claimed.
 Tosaka et al. teach a toner comprised of an azo pigment that is “preferred” to be used together with a quinacridone pigment (see para. 0073). Tosaka et al. further teach that possible azo pigments include C.I. Pigment Red 150 and C.I. Pigment Red 146 (see para. 0050). 
Tosaka et al. is considered to be analogous to the claimed invention because Tosaka et al. is related to the formation and use of a coloring compound (a toner) containing pigments and/or dyes that can be used for image forming, similar to that of an ink. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the C.I. Pigment Red 150 of ‘362 with the C.I. Pigment Red 146 as taught by Tosaka. This substitution would have been obvious because the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. In this case, both the C.I. Pigment Red 150 and the C.I. Pigment Red 146 are disclosed by Tosaka et al. to be predictable interchangeable equivalents, i.e., both are red azo pigments that can be used to form a magenta composition, and thus it would have been obvious to a person of ordinary skill to substitute one for the other.
Furthermore, with regard to instant claim 1, modified claim 1 of ‘511 claims the water-based ink for ink-jet recording as outlined above. With regard to the Q:A range limitation in instant claim 1, although the claims at issue are not identical, they are not patentably distinct because instant claim 1 is further met by claim 5 of ‘362 (the Q:A range in claim 5 of ‘362 falls completely within the claimed Q:A range).
With regard to instant claim 2, modified claim 1 and claim 5 of ‘362 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is met by claim 5 of ‘362 (the Q + A range in claim 5 of ‘362 falls completely within the Q + A range of instant claim 2).
With regard to instant claim 3, claim 5 (with modified claim 1) of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 is obvious over claim 5 of ‘362. Claim 5 of ‘362 claims the mass ratio (Q:A) of a content amount (Q) of the solid solution of the quinacridone pigment to a content amount (A) of the azo pigment in an entire amount of the water-based ink to be in the range from 80:20 to 60:40. Claim 5 of ‘362 further claims the total content (Q+A) of the content amount (Q) of the solid solution of the quinacridone pigment and the content amount (A) of the azo pigment in an entire amount of the water-based ink to be in a range of 6% by mass to 8% by mass. The Q + A range in claim 5 of ‘362 falls completely within the claimed Q + A range in instant claim 3. Furthermore, while the Q:A range in claim 5 of ‘362 does not fall completely within the claimed Q:A range in instant claim 3, the Q:A ranges in both claims do in fact overlap. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 4, claim 5 (with modified claim 1) of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 3 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is met by claim 5 of ‘362 (the Q + A range in claim 5 of ‘362 falls completely within the Q + A range of instant claim 4).
With regard to instant claim 5, claim 5 (with modified claim 1) of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 2 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is met by claim 5 of ‘362 (Q + A range in claim 5 of ‘362 falls completely within instant claim 5’s Q + A range; Q:A range in claim 5 of ‘362 overlaps with instant claim 5’s Q:A range). It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 6, modified claim 1 and claim 5 of ‘362 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 is met by claim 6 of ‘362.
With regard to instant claim 7, claim 6 (with modified claim 1 and 5) of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 6 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 7 is obvious to claim 6 of ‘362. Claim 6 of ‘362 claims a ratio of a content of the surfactant to a total of 100 parts by mass of a content of the solid solution of the quinacridone pigment and a content of the azo pigment to be not less than 4 parts by mass. This range of 4 parts by mass or greater overlaps the range of 11-20 parts by mass claimed in instant claim 7. Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.
With regard to instant claim 8, claim 6 (with modified claim 1) of ‘362 claims the water-based ink for ink-jet recording as applied in instant claim 6 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 8 is met by claim 6 of ‘362.
With regard to instant claims 9 and 10, modified claim 1 and claim 5 of ‘362 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. While ‘362 fails to explicitly claim a hue angle range, hue angle is notably a property of an ink composition. Since modified claim 1 and claim 5 of ‘362 claim a composition equivalent to the composition claimed in instant claim 1 (see instant claim 1 analysis above), and since products of identical chemical compositions cannot have mutually exclusive properties, it is the examiner’s position that the ink composition in modified claim 1 and claim 5 of ‘362 would exhibit the hue angle property as claimed in instant claims 9 and 10 (“A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”, see MPEP § 2112). Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02. In other words, burden is shifted to the applicant to demonstrate that the ink composition in modified claim 1 and claim 5 of ‘362 does not exhibit the claimed hue angle property in claims 9 and 10.
 With regard to instant claim 11, modified claim 1 and claim 5 of ‘362 claim the water-based ink for ink-jet recording as applied in instant claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 11 is met by claim 7 of ‘362.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deardurff et al. (WO2015187143A1) teach a magenta ink comprised of a solid solution of C.I. Pigment Violet 19 and C.I. Pigment Red 122, as well as an azo pigment including C.I. Pigment Red 150 (see Abstract). It is noted that Deardurff could render obvious at least claim 1 (see Abstract and para. 0005), but because it's concurrent with the rejections set above, it is not set forth at this time. 
	Prasad et al. (WO2015105503A1) teach a water-based magenta ink comprised of a solid solution of C.I. Pigment Violet 19 and C.I. Pigment Red 122, as well as an azo pigment including C.I. Pigment Red 150 (see pg. 9, lines 17-19; see Example 3 in Table 2 on pg. 21; see pg. 18, line 11).  It is noted that Prasad could render obvious at least claim 1 (see pg. 9, lines 21-24; see pg. 9, lines 16-19; see Example 3 in Table 2 on pg 21), but because it's concurrent with the rejections set above, it is not set forth at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY EUGENE BARZACH/Examiner, Art Unit 4172                                                                                                                                                                                                        
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4155